Title: First Version: Speech to Federalist Nominating Convention for the City of New York, [20 April 1803]
From: Hamilton, Alexander
To: 



[New York, April 20, 1803]

He took a brief view of the disgraceful measures of the general government, and then descended to notice some of the acts of the petty tyrants of our own state. He concluded his address by exhorting his fellow-citizens to lay hold of the present occasion, and wrest the dominion from hands so unfit to retain it. Speaking of the success of elections in New England, he observed, that the “Wise men of the East” had lately arisen in their power, and put democracy to flight, and he could not but entertain the hope that their glorious example would be followed in this city. The trunk of federalism, he said, was evidently reviving; the sap was ascending, the buds began to put forth, and he doubted not, its leaves would soon over-shadow the land, and that we should be blessed with fruit more than ever abundant. The address was received with acclamations that made the “welkin ring,” followed by three cheers to the success of the federal ticket.
